Case 5:19-cr-00024-JPB-JPM Document 41 Filed 10/27/20 Page 1 of 5 PageID #: 287




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

 UNITED STATES OF AMERICA,

                      Plaintiff,

              v.                                          CRIM. ACTION NO. 5:19-CR-24
                                                          Judge Bailey

 RICKY D. RUNNER,

                      Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled matter came before this Court for consideration of the Report and

 Recommendation of United States Magistrate Judge Mazzone [Doc. 33]. Pursuant to this

Court’s Local Rules, this action was referred to Magistrate Judge Mazzone for submission

of a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his

 R&R on September 28, 2020, wherein he recommends that defendant’s Motion to

Suppress Evidence and Statements [Doc. 21] and Supplemental Motion to Suppress

[Doc. 32] be denied. For the reasons that follow, this Court will adopt the R&R.

       Pursuant to 28 U.S.C.       § 636(b)(1)(c), this Court is required to make a ide novo
review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). Nor is this Court required to conduct a de novo review when the party makes


                                               1
Case 5:19-cr-00024-JPB-JPM Document 41 Filed 10/27/20 Page 2 of 5 PageID #: 288




 only “general and conclusory objections that do not direct the court to a specific error in the

 magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

 44, 47(4th Cir. 1982).

          In addition, failure to file timely objections constitutes a waiverof de nova review and

 the right to appeal this Court’s Order. 28 U.S.C.      §   636(b)(1); Snyder v. Ridenour, 889

 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94(4th Cir.

 1984).

          Here, objections to Magistrate Judge Mazzone’s R&Rwere due within fourteen (14)

 days of receipt of the R&R, pursuant to 28 U.S.C.          §   636(b)(1) and Rule 72(b)(2) of the

 Federal Rules of Civil Procedure. Defendant filed Defendant’s Objections to Magistrate

 Judge’s Report and Recommendation to the District Judge Recommending That

 Defendant’s Motion to Suppress and Supplemental Motion to Suppress Be Denied

 [Doc. 35] on October13, 2020. Accordingly, this Court will conduct a de nova review only

 as to the portions of the report and recommendation to which defendant objected. The

 remaining portions of the report and recommendation will be reviewed for clear error. For

the reasons contained herein, this Court will adopt the R&R.

                                              DISCUSSION

          This case involves whether a glass pipe, which was in plain view, was “immediately

 apparent” to the officers as being drug paraphernalia and could therefore give the police

 officers probable cause to conduct a search of defendant’s vehicle. The united States

 Supreme Court has stated that the phrase “immediately apparent” was “very likely an

 unhappy choice of words, since it can be taken to imply that an unduly high degree of



                                                 2
Case 5:19-cr-00024-JPB-JPM Document 41 Filed 10/27/20 Page 3 of 5 PageID #: 289




certainty as to the incriminatory character of evidence is necessary for an application of the

 ‘plain view’ doctrine.” Texas v. Brown, 460 U.S. 730, 741 (1983). The Supreme Court

asserts that the “immediately apparent” language does not require that a police officer

“know” that certain items are contraband or evidence of a crime. Id. at 741. The standard

that is consistent with the Fourth Amendment, the Texas Court held, is: “[tjhe seizure of

property in plain view involves no invasion of privacy and is presumptively reasonable,

assuming that there is probable cause to associate the property with criminal activity.”

Id. at 741—742 (quoting Payton v. New York, 445 U.S. 573, 587(1980)). Probable cause

is a ‘flexible, common-sense standard,” and it only requires:

       facts available to [an] officerthat would “warrant a man of reasonable caution

       in the belief’   ...   that certain items may be contraband or stolen property or

       useful as evidence of a crime; it does not demand any showing that such a

       belief be correct or more likely true than false. A “practical, nontechnical”

       probability that incriminating evidence is involved is all that is required.

Id. at 742.

       In this case, Defendant asserts three objections to the R&R. First, defendant

argues that there are “zero facts in the record substantiating that Stacey Garloch deceived

officers, exhibited ‘suspicious behavior, or did or said anything that would contribute to a

finding of probable cause.” [Doc. 35 at 21. Second, defendant argues that nothing he did

or said contributed to a finding of probable cause by the officers. [Id. at 7]. Third,

defendant argues that the presence of the glass pipe in the center console did not give the




                                                  3
Case 5:19-cr-00024-JPB-JPM Document 41 Filed 10/27/20 Page 4 of 5 PageID #: 290




 officers probable cause to search the vehicle. [Id. at 7]. With the above considerations in

 mind, this Court will overrule defendant’s objections.

        As it pertains to defendant’s first and second objections, an officer is permitted to

 do a plain-view search of his or her surroundings. United States v. Jackson, 131 F.3d

 1105, 1108 (4th Cir. 1997). Even if Ms. Garloch or defendant did not deceive officers,

 exhibit “suspicious” behavior, or do or say anything to contribute to a finding of probable

 cause, it is not a violation of one’s invasion of privacy right when an officer sees an article

 in plain view. Id. at 1108. In this case, both officers were lawfully in a place from which

 the glass pipe was plainly viewed.

        Finally, it is plain that Cpl. Shilling possessed probable cause to believe that the

 glass pipe in defendant’s vehicle constituted contraband or evidence of a crime. Cpl.

 Mucheck testified that a glass pipe is frequently used to smoke illegal substances. [Doc.

 33 at 4, 6]. This testimony was corroborated by Cpl. Shilling, who is trained and has

 experience as a drug recognition expert with the State of West Virginia. [Id. at 5]. During

 his testimony, Cpl. Shilling stated that he saw a “stem”, which is drug paraphernalia and

 is used to smoke substances like crystal methamphetamine and crack cocaine. Therefore,

 probable cause existed because it was “immediately apparent” to Cpl. Shilling that the

 “stem” sitting above the shifter on the console could be associated with criminal activity.

                                        CONCLUSION

        Upon careful review of the record before this Court and the aforementioned

 applicable law, it is the opinion of this Court that the Report and Recommendation

 [Doc. 33] should be, and is, hereby ORDERED ADOPTED for the reasons more fully



                                               4
Case 5:19-cr-00024-JPB-JPM Document 41 Filed 10/27/20 Page 5 of 5 PageID #: 291




 stated in the magistrate judge’s report. Accordingly, defendant’s Motion to Suppress

 [Doc. 211 and Supplemental Motion to Suppress Evidence and Statements [Ooc. 321 are

 hereby DENIED. Furthermore, Defendant’s Objections to Magistrate Judge’s Report and

 Recommendation to the District Judge Recommending That Defendant’s Motion to

 Suppress and Supplemental Motion to Suppress Be Denied [Doc. 35] are hereby

 OVERRULED.

        It is so ORDERED.

        The Clerk is directed to mail a copy of this Order to the defendant and to transmit

 copies to all counsel of record herein.

        DATED: October 27, 2020.




                                           J       ESTON BAILEY
                                                                     s
                                           UNITED STATES DISTRICT JUDGE




                                             5
